DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/07/2022 has been entered.

Response to Arguments
Applicant’s arguments, see 1/7/2022 remarks, filed 1/7/2022, with respect to claims 1, 2, 5-9, 11-18, and 21-46 have been fully considered and are persuasive.  The rejections of claims  1, 2, 5-9, 11-18, and 21-46 have been withdrawn. 
 
Allowable Subject Matter
Claims  1, 2, 5-9, 11-18, and 21-46 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Lau et al (US PGPub 2012/0122076) teaches a method of producing a concentrated protein purification intermediate comprising: determining concentrations of 
In addition, Lau et al teaches that changes in excipient concentrations that happen due to increase in concentration of the protein (caused by Donnan and charge exclusion effects) can be monitored and optionally controlled (such as by a feedback control system, wherein Raman spectroscopy can be used for quality control and/or feedback control in bioprocess purification operations (e.g., to control in-line buffer dilution for a therapeutic antibody purification process). In addition, certain of such embodiments, Raman spectroscopy can be used for quality control and/or feedback control in processes involving protein conjugation reactions or other chemical reactions) (see [0127], [0147] and  [0173]).
In addition, Lau et al teaches that Raman spectra were performed over the range of 800 to 1700 cm-1 (which falls within the claimed range) were obtained for 15 mL aliquots of each mixture using a RAMANRXN2.TM. Analyzer (2 spectra/mixture) (see [0032], [0165] and Figure 20). 
In addition, Ramasubramanyan et al (US PGPub 2012/0123688) teaches a method of producing a concentrated protein purification intermediate comprising: determining concentrations of a protein purification intermediate in-real time using in situ 
In addition, Ramasubramanyan et al teaches measuring rapidly and accurately the composition of intermediates, for example, by employing Raman spectroscopy, provides opportunities to improve and maintain consistency (through adjustment) and quality of the operations as well as the biological product” (see [0052]). In addition, Ramasubramanyan et al teaches that “changes in excipient concentrations that happen due to increase in concentration of the protein (caused by Donnan and charge exclusion effects) can be monitored and optionally controlled (such as by a feedback control system (see [0060]), used to control/adjust concentrations) (see [0091], [0095], [0098] and [0107]). 
In addition, Ramasubramanyan et al also teaches a linear model that translates spectral intensity (e.g. from 1700-800 cm-1) (which falls within the claimed range) to concentration (see [0080]-[0081]). 
However, neither Lau et al nor Ramasubramanyan et al teaches or fairly suggests a method of producing a concentrated protein purification intermediate comprising: providing a universal model produced using a plurality of protein purification intermediates; determining concentrations of a protein purification intermediate in-real .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797